Citation Nr: 1645253	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  12-11 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an eye disability.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD).  

4.  Entitlement to an initial rating in excess of 10 percent for patellofemoral pain syndrome of the right knee.  

5.  Entitlement to an extraschedular rating.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to September 1989.  She also had a period of active duty for training (ACDUTRA) from April 1982 to August 1982.  

This matter is before the Board of Veterans' Appeals (Board) from October 2009 and June 2011 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2014, the Board denied service connection for a lumbar spine disability, depression and migraine headaches, and higher schedular ratings for hearing loss and hysterectomy.  At that time, the Board remanded the claims remaining on appeal for additional development and consideration.

The issue with respect to GE has been recharacterized as reflected above to comport with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The decision below addresses the three service connection claims.  The issues with respect to an increased rating for patellofemoral pain syndrome of the right knee, entitlement to an extraschedular rating, and entitlement to a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  

FINDINGS OF FACT

1.  The Veteran has refractive error; there is no superimposed injury or disease in service that resulted in additional disability.  

2.  The Veteran does not have a left knee disability.  

3.  The Veteran does not have a gastrointestinal disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an eye disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2015).

2.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

3.  The criteria for entitlement to service connection for a gastrointestinal disorder, to include GERD, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

As detailed in the Board's October 2014 decision, some of the Veteran's service treatment records (STRs) are unavailable although there are many associated with the record.  In cases such as this, VA is under heightened obligation to assist the Veteran in the development of her claim.  O'Hare v Derwinski 1 Vet. App. 365 (1991).  This heightened obligation includes searching for alternative medical records.  Moore v Derwinski, 1 Vet. App. 401 (1991); see also Cromer v Nicholson, 455 F 3d 1346 (2006).  Where a veteran's STRs are unavailable, VA has a duty to advise the claimant that he or she may corroborate his or her assertions with alternative forms of evidence and assist him or her in obtaining such evidence.  Washington v Nicholson, 19 Vet App 362, 370 (2005).

In this case, the RO notified the Veteran that her STRs were unavailable in a May 2009 letter.  Later that month, the Veteran forwarded a copy of her STRs.  The RO has undertaken the required procedures to reconstruct the Veteran's records from alternative sources, including requests to the National Personnel Records Center (NPRC).  All service records that could be located have been associated with the claims file and additional requests would be futile.  The Board finds that the duty to assist has been met in this regard for these claims.  

I.  Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

II.  Analysis

A.  Eye Disability

The Veteran seeks service connection for an eye disability.  She maintains that eye symptoms, to include blurred vision, are related to service.

Initially, and although an August 1985 record associated with service entrance notes that corrective lenses were worn for astigmatism, and a May 1989 STR reflects hyperopic astigmatism in both eyes, refractive error of the eye is not a disease or injury as defined by the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  The Veteran has not alleged any superimposed disease or injury, and none is shown.  VAOPGCPREC 82-90.  A January 2016 VA examiner (an optometrist) determined that there is no diagnosis other than refractive error.

Concerning any other disability of the eye, and although STRs reflect allergic conjunctivitis in March 1986, a January 2016 VA examiner reported that the Veteran had normal ocular health in each eye.  It was concluded that the Veteran has no permanent residuals related to her history of conjunctivitis during service.  

The Board notes that records submitted by the Veteran in February 2011 include a July 2000 private examination report reflecting that the Veteran's pupils were equal, round, and reactive to light and accommodation.  Extraocular movements were noted to be intact, and sclerae were reported to be clear.  In addition, and although VA treatment records note arcus senilis in February 2006, her pupils were noted to be equal, round, and reactive to light and accommodation.  Extraocular movements were intact, and conjunctiva and sclerae were noted to be clear.  Further, and although VA treatment records note conjunctivitis in June 2007, and dry eye syndrome in March 2010 and March 2012, an October 2001 VA treatment record reflects the Veteran's history of blurred vision status post eye infection in May 2001.  Additionally, a September 2009 VA examination report reflects the Veteran's pupils were equal and reactive to light.  

The Veteran is competent to report symptoms within the realm of her personal experience, such as eye symptoms.  An eye disability, however, is not a simple medical condition that the Veteran is competent to diagnose.  The Veteran has not indicated she has specialized medical training that would enable her to be competent to address such complex medical matters.  Accordingly, she is not competent to diagnose a current eye disability or offer an opinion with respect to etiology, and her opinion in this regard is of no probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In consideration of this evidence, the Board finds that Veteran has refractive error; there is no superimposed injury or disease in service that resulted in additional disability.  In reaching a determination, the Board has afforded the January 2016 VA report the greatest probative value.  The report is persuasive as it is based upon objective findings, reliable principles, and sound reasoning.  

In sum, the evidence shows that the Veteran does not have an eye disability beyond that of refractive error for which service connection is not permitted.  Any in service eye problems did not result in a current disability beyond refractive error.  As such, the preponderance of the evidence is against the claim and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for an eye disability is not warranted.  

B.  Left Knee

The Veteran seeks service connection for a left knee disability.  She maintains that left knee symptoms, to include pain, are a result of service, including a fall from a truck.  

STRs show several complaints of left knee pain (see e.g., May 16, 1986), and she was profiled for chronic knee pain during service in April 1987.  However, a January 2016 VA examiner determined that there was no diagnosis of an acute or chronic left knee disorder or any residuals related to the in-service complaints.  This determination was made after a review of the claims file, physical examination, and imaging studies.

A current disability is required in order to establish service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The evidence does not show that the Veteran has had a chronic left knee disability at any time from when she first filed her claim for service connection.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Moreover, although left knee symptoms have been noted, the Board does not find such evidence sufficient to establish the existence of a current disability and the in-service problems are too remote to constitute a current disability.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

The Veteran is competent to report symptoms within the realm of her personal experience, such as knee symptoms.  A chronic knee disability, however, is not a simple medical condition that the Veteran is competent to diagnose.  The Veteran has not indicated she has specialized medical training that would enable her to be competent to address such complex medical matters.  Accordingly, she is not competent to diagnose a current left knee disability or offer an opinion with respect to etiology and her opinion in this regard is of no probative value.  Davidson, 581 F.3d at 1316.

In consideration of this evidence, the Board finds that the Veteran does not have a left knee disability.  In reaching a determination, the Board has afforded the January 2016 VA report the greatest probative value.  The report is persuasive as it is based upon objective findings, reliable principles, and sound reasoning.  

In sum, the evidence shows that the Veteran does not have a left knee disability.  As such, the preponderance of the evidence is against the claim and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for a left knee disability is not warranted.  

C.  Gastrointestinal Disorder

The Veteran seeks service connection for a gastrointestinal disorder, to include GERD.  She maintains that the she has current gastrointestinal symptoms related to symptoms manifested during service.  

STRs show multiple complaints of non-cardiac chest pain (see e.g., Nov. 6, 1986).  In addition, VA treatment records show an assessment of GERD following complaints of chest pain in July 2009.  However, a January 2016 VA examiner determined that there was no diagnosis of GERD and that there were no gastrointestinal residuals related to the in-service complaints.  It was noted that an upper gastrointestinal series and a barium swallow were normal.  The examiner considered the Veteran's history and symptoms, particularly those related to reflux.

The Veteran is competent to report symptoms within the realm of her personal experience, such as gastrointestinal symptoms.  A gastrointestinal disability, however, is not a simple medical condition that the Veteran is competent to diagnose.  The Veteran has not indicated she has specialized medical training that would enable her to be competent to address such complex medical matters.  Accordingly, she is not competent to diagnose a current gastrointestinal disorder or offer an opinion with respect to etiology and her opinion in this regard is of no probative value.  Davidson, 581 F.3d at 1316.

In consideration of this evidence, the Board finds that the Veteran does not have a gastrointestinal disorder, including GERD.  In reaching a determination, the Board has afforded the January 2016 VA report the greatest probative value.  The report is persuasive as it is based upon objective findings, reliable principles, and sound reasoning.  Although there was an earlier assessment of GERD in the treatment records, the Board accords more evidentiary weight to the VA examiner that considered the Veteran's reported symptoms and history, and determined as a medical expert that there is no diagnosis of a gastrointestinal disorder, including GERD.

In sum, the evidence shows that the Veteran does not have a gastrointestinal disorder.  As such, the preponderance of the evidence is against the claim and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for a gastrointestinal disorder, including GERD, is not warranted.  


ORDER

Service connection for an eye disability is denied.  

Service connection for a left knee disability is denied.

Service connection for a gastrointestinal disorder, including GERD, is denied.  


REMAND

The Veteran seeks an increased rating for her service-connected right knee disability.  

In a recent case, the United States Court of Appeals for Veterans Claims (Court) held that a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  That final sentence of § 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

Here, upon remand from the Board in October 2014, a VA examination was conducted in January 2016.  That VA examination included evaluation of the knee joint.  However, closer inspection of the report of examination shows that it does not include all the required testing pursuant to § 4.59 and Correia.  The examination was conducted using the version of the Disability Benefits Questionnaires (DBQs) that do not include any section for recording ranges of motion on active or passive testing.  Thus, the January 2016 VA examination does not entirely conform to the Court's decision in Correia.  As such, a new VA examination is needed.

As the issue of entitlement to a higher rating for the service-connected right knee disability and entitlement to a TDIU are intertwined, the TDIU claim must be remanded as well.  In addition, the Board finds that the issue with respect to extraschedular consideration is inextricably intertwined with the claim for a TDIU.  Brambley v. Principi, 17 Vet. App. 20 (2003).

Accordingly, these issues are REMANDED for the following actions:

1.  Arrange for the Veteran to undergo a VA examination to evaluate the severity of her service-connected right knee disability.  

The examiner should provide an assessment of the current nature of the Veteran's right knee disability.  Findings reported should include those related to pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  

Accordingly, the examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition.  Also, all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups should be reported. 

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner is to elicit information regarding the Veteran's education, training, and work history.  The examiner is to report how the Veteran's service-connected disabilities impact her ability to work.  

A rationale for all opinions expressed should be provided.  

2.  Finally, readjudicate the issues remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.  




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


